In an action brought by the plaintiffs to recover damages upon a certain agreement in writing entered into between the parties, judgment of the County Court of Rockland county -in favor of the plaintiffs reversed upon the law and the facts and a new trial granted, with costs to appellant to abide the event, on the ground that the verdict is against the weight of the evidence and on the further ground that the charge of the court was so contradictory and confusing that it failed to submit the case clearly to the jury. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.